Callahan, J.
(dissenting). Under the circumstances appearing in the present record, I think it was improper to stay plaintiffs’ action. It differed substantially from the prior suits in the nature of the relief sought, and there was a variance in parties defendants. While defendants are entitled to protection against a multiplicity of suits, and it is quite proper, where no substantial harm can follow, to order a stay of unnecessary additional actions, consolidation of the present action *859with the existing actions would seem the more appropriate remedy in the present circumstances. The order granting the stay should be reversed, and the motion denied.
Cohn, J., concurs with Callahan, J.